Talmadge, J.
(concurring) — I agree with the majority’s analysis in this case, but write separately to explain why RCW 48.30.300(1), which prohibits discrimination in in*350surance contracts based on the presence of any sensory, mental, or physical handicap of the insured or prospective insured, is inapplicable here.
RCW 48.30.300 states:
Notwithstanding any provision contained in Title 48 RCW to the contrary:
(1) No person or entity engaged in the business of insurance in this state shall refuse to issue any contract of insurance or cancel or decline to renew such contract because of the sex or marital status, or the presence of any sensory, mental, or physical handicap of the insured or prospective insured. The amount of benefits payable, or any term, rate, condition, or type of coverage shall not be restricted, modified, excluded, increased or reduced on the basis of the sex or marital status, or be restricted, modified, excluded or reduced on the basis of the presence of any sensory, mental, or physical handicap of the insured or prospective insured. Subject to the provisions of subsection (2) of this section these provisions shall not prohibit fair discrimination on the basis of sex, or marital status, or the presence of any sensory, mental, or physical handicap when bona fide statistical differences in risk or exposure have been substantiated.
While RCW 48.30.300(1) prohibits exclusions from insurance coverage based on the presence of a mental handicap, our inquiry does not end there.
The Allstate policy in this case excludes coverage for bodily injury or property damage resulting both from acts or omissions of an insured while mentally incapacitated (exclusion 1) or from a criminal act, or an act that would be criminal, but was committed by an insured who lacked the mental capacity to appreciate the wrongfulness of the act, to conform his or her conduct to the requirements of the law, or to form the necessary intent (exclusion 2).
Exclusions in liability policies for criminal conduct or other intentional conduct are generally enforceable. 7A John Alan Appleman, Insurance Law and Practice § 4501.09, at 267 (Berdal rev. ed. 1979) ("intentional injuries, generally, are not covered. Otherwise a liability *351policy could be used as a license to wreak havoc at will.”). Rodriguez v. Williams, 107 Wn.2d 381, 729 P.2d 627 (1986); New York Underwriters Ins. Co. v. Doty, 58 Wn. App. 546, 794 P.2d 521 (1990) (defendant who was found sane at time of crime and made an Alford plea was held to have intended injury for purposes of insurance exclusion for intentional acts).
Exclusion 2 in the Allstate policy relates not to the mental handicap of the insured, but to the conduct of the insured, without regard to the absence or presence of the mental handicap; the policy excludes coverage for criminal acts, whether committed by a person sane or insane. See State Farm Gen. Ins. Co. v. Emerson, 102 Wn.2d 477, 687 P.2d 1139 (1984) (family exclusion applying equally to all family members including spouse, did not discriminate based on marital status). Therefore, exclusion 2 in the Allstate policy would not violate RCW 48.30.300, and the exclusion precludes coverage for Aloha Cary.